DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20 is missing a period.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,2, 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 10,813,122. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Instant Application
U.S. Patent No. 10,813,122


1. A method of operating a base station, the method comprising: scheduling a first user equipment (UE) for uplink transmission in a combination of one or more uplink slots and at least one mini-slot, said uplink slot having a first predetermined duration, said mini-slot having a 


Claim 1 is rejected based on claim 10 of the Patent.
Claims 14, 20 are rejected similarly to claim 1.
2. The method of claim 1, wherein said second predetermined duration is an integer fraction of said first predetermined duration.
2. The method of claim 1, wherein said second predetermined duration is an integer fraction of said first predetermined duration.


4. The method of claim 3, wherein said plurality of mini-slots includes a first mini-slot that precedes a first uplink slot scheduled for use by the first UE and a second mini-slot that follows said first uplink slot scheduled for use by the first UE.
1. …said plurality of mini-slots including a first mini-slot that precedes a first uplink slot scheduled for use by the first UE and a second mini-slot that follows said first uplink slot scheduled for use by the first UE,


5. The method of claim 4, wherein said first UE is scheduled one or more full slots between said first mini-slot and said second mini-slot.
1. …said first UE being scheduled only full slots between said first mini-slot and said second mini-slot,


6. The method of claim 1, wherein a gap in time exists between at least one of the one or more slots allocated to said first UE or an uplink slot and a mini-slot; and wherein transmitting said single UL grant message to the first UE communicating a grant of the scheduled combination of one or more uplink slots and said 



7. The method of claim 6, wherein said gap is an integer multiple of said first predetermined duration.
11. The method of claim 10, wherein said gap is an integer multiple of said first predetermined duration.



8. The method of claim 6, wherein said gap is indicated by indicating a continuous sequence of slots and mini-slots with the location of the gap in the contiguous slots being indicated in the grant message.
14. The base station of claim 13, wherein said gap is indicated by indicating positions in a uplink timing structure of slots and mini-slots scheduled for use by the first user equipment (UE) or by indicating a continuous sequence of slots and mini-slots with the location of the gap in the contiguous slots being indicated in the single UL grant message.



9. The method of claim 1, wherein said granted slots and mini-slots include slots which vary in time and frequency resource; and wherein the 




10. The method of claim 1, further comprising: receiving a signal from said first UE indicating that the first UE does not need at least some of the granted uplink slots or mini-slots.
6. The method of claim 1, further comprising: receiving a signal from said first UE indicating that the first UE does not need at least some of the granted uplink slots or mini-slots.



11. The method of claim 10, wherein receiving a signal from said first UE indicating that the first UE does not need at least some of the granted uplink slots or mini-slots includes: receiving a null buffer status report from said first UE in one of said granted UL slots or mini-slots.
7. The method of claim 6, wherein receiving a signal from said first UE indicating that the first UE does not need at least some of the granted uplink slots or mini-slots includes: receiving a null buffer status report from said first UE in one of said granted UL slots or mini-slots.


12. The method of claim 10, wherein receiving a signal from said first UE indicating that the first UE does not need at least some of the granted uplink slots or mini-slots includes: receiving a 




13. The method of claim 10, further comprising: re-allocating resources which were previously granted to the first UE but are no longer needed by the first UE, to a second UE.
9. The method of claim 6, further comprising: re-allocating resources which were previously granted to the first UE but are no longer needed by the first UE, to a second UE.


15. The base station of claim 14, said wherein said processor is configured to: operate the base station to transmit information indicating the position of said gap and a duration of said gap to the first UE as part of said first grant message, as part of being configured to operate the base station to transmit said single UL grant message to the first UE communicating a grant of the scheduled combination of one or more uplink slots and said at least one mini-slot.
13. The base station of claim 12, wherein a gap in time exists between at least one of the one or more slots granted to said first UE or an uplink slot and a mini-slot granted to the first UE; and wherein said processor is configured to: operate the base station to transmit information indicating the position of said gap and a duration of said gap to the first UE as part of said single UL grant message, as part of being configured to operate the base station to transmit said single UL grant message to the first UE communicating a grant of the scheduled combination of one or more uplink slots and said at least one mini-slot.


16. The base station of claim 15, wherein said gap is indicated by indicating positions in a uplink timing structure of slots and mini-slots scheduled for use by the first user equipment (UE).
14. The base station of claim 13, wherein said gap is indicated by indicating positions in a uplink timing structure of slots and mini-slots scheduled for use by the first user equipment (UE) or by indicating a continuous sequence of slots and mini-slots with the location of the gap in the contiguous slots being indicated in the single UL grant message.


17. The base station of claim 14, wherein said granted slots and mini-slots include slots which vary in time and frequency resource; and wherein the grant transmitted to the first UE includes information indicating sets of time and frequency resources to which the allocated slots and mini-slot correspond.
15. The base station of claim 12, wherein said granted slots and mini-slots include slots which vary in time and frequency resource; and wherein the grant transmitted to the first UE includes information indicating sets of time and frequency resources to which the granted slots and mini-slot correspond.


18. The base station of claim 14, wherein said processor is further configured to: operate the base station to receive a signal from said first UE indicating that the first UE does not need at least some of the granted uplink slots or mini-slots.
16. The base station of claim 12, wherein said processor is further configured to: operate the base station to receive a signal from said first UE indicating that the first UE does not need at least some of the granted uplink slots or mini-slots.



17. The base station of claim 16, wherein said processor is further configured to: re-allocate resources which were previously granted to the first UE but are no longer needed by the first UE, to a second UE.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9, 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, line 3, the term “said single UL grant message” has no antecedent basis.
Regarding claim 6, line 7, the term “said first grant message” has no antecedent basis.
Depending claims 7-8 are also being rejected based on claim 6.
Regarding claim 9, line 3, the term “the grant” has no antecedent basis.
Regarding claim 15, line 3, the term “said first grant message” has no antecedent basis.
Regarding claim 15, line 4, the term “said single UL grant message” has no antecedent basis.
Depending claim 16 is also being rejected based on claim 15.
Regarding claim 17, line 3, the term “the grant” has no antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 14, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhattad et al. (Pub No.: 2019/0229970) (‘970).
Regarding claim 14, Bhattad et al. discloses a base station (see base station 105 in fig. 2) comprising: a processor (see processor 244 in fig. 2) configured to: 
schedule (see scheduler 244 in fig. 2) first user equipment (UE) for uplink transmission in a combination of one uplink slot (see fig. 7, communication 703) and at least one mini-slot (see fig. 7, communication 700), said uplink slot having a first predetermined duration, said mini-slot having a second predetermined duration which is smaller than said first predetermined duration (Bhattad et al. see fig. 7a, communications 700, gap 701 and communication 703 ;para. 0049, 0090). In fig. 7a, the scheduled communication 700 has duration which is smaller than duration of communication 703. The communications 700 and 703 are scheduled for data communication (UL and/or DL) between the UE and the serving base station,
a gap in time existing between at least one of the one or more slots granted to said first UE and a granted mini-slot (Bhattad et al. see fig. 7a; as UE1 performs current communication 700, it and 
transmit information (see received indicator in para. 0075) to the first UE indicating at least one of i) a position of the gap or ii) duration of said gap, said information indicating positions in an uplink timing structure of slots and mini-slots scheduled for use by the first user equipment (UE) or indicating a continuous sequence of slots and mini-slots along with a location of the gap in the contiguous slots (Note: alternative language emphasized in underlined) (Bhattad et al. see fig. 4, steps 400, 401; para. 0075, 0076; At block 400, a UE1 receives an indicator identifying a communication gap preempting a current communication between the UE1 and a serving base station… At block 401, the UE1 identifies a beginning, an end, and a length of the communication gap.). Thus, the base station transmits the indicator identifying the position of the gap, where the information indicates position in an uplink timing structure (e.g., in symbols) of the communications 700 and 703 scheduled for use between the UE and the base station.
Claims 1, 20 are rejected similarly to claim 14.
Regarding claim 2, Bhatta et al. discloses the feature wherein said second predetermined duration is an integer fraction of said first predetermined duration (Bhattad et al. ‘970 see fig. 7a, para. 0090).  The communication 700 is a number fraction of communication 703.
Regarding claim 3, Bhatta et al. discloses the feature wherein said at least one mini-slot includes a plurality of mini-slots scheduled for use by the first UE (Bhattad et al. ‘970 see fig. 7a, para. 0090).  The communication 700 (e.g., mini-slot) includes a plurality of mini-slots scheduled for use by the UE1.
Regarding claim 4, Bhatta et al. discloses the feature wherein said plurality of mini-slots includes a first mini-slot that precedes a first uplink slot scheduled for use by the first UE and a second mini-slot that follows said first uplink slot scheduled for use by the first UE (Bhattad et al. ‘970 see fig. 7a, para. 
Regarding claim 5, Bhatta et al. discloses the feature wherein said first UE is scheduled one or more full slots between said first mini-slot and said second mini-slot (Bhattad et al. ‘970 see fig. 7a, para. 0090; as UE1 performs current communication 700,).  The communication 700 includes a first and second mini-slots scheduled for use by the UE1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattad et al. (Pub No.: 2019/0229970) (‘970) in view of Yang et al. (Pub No.: 2019/0364449).
Regarding claim 6, Bhattad et al. discloses the feature wherein a gap in time exists between at least one of the one or more slots allocated to said first UE or an uplink slot and a mini-slot (Bhattad et al. ‘970 see fig. 7a, communications 700, gap 701 and communication 703; para. 0049, 0090).
However, Bhattad et al. does not explicitly disclose the feature wherein transmitting said single UL grant message to the first UE communicating a grant of the scheduled combination of one or more uplink slots and said at least one mini-slot includes: transmitting information indicating the position of said gap and a duration of said gap to the first UE as part of said first grant message.
Yang et al. from the same or similar fields of endeavor discloses the feature wherein transmitting said single UL grant message to the first UE communicating a grant of the scheduled combination of one or more uplink slots and said at least one mini-slot includes: transmitting information indicating the position of said gap and a duration of said gap to the first UE as part of said first grant message (Yang et al. see para. 0052, 0054, 0217, 0223; the first indication information includes at least one of: uplink (UL) grant, downlink (DL) grant,… time gap information,…).  Thus, the time gap information includes a length of a gap and gap position.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Bhattad et al. and to implement with the resource arrangement as taught by Yang et al. to transmit indication information which includes UL grant, DL grant, and time gap information to an UE.
The motivation would be to reduce transmission overhead. 
Regarding claim 7, Yang et al. discloses wherein said gap is an integer multiple of said first predetermined duration (Yang et al. see fig. 10).  Gap 2 is multiple of the slot to the left.

The motivation would be to decrease transmission interference.
Regarding claim 15, Yang et al. discloses the feature to operate the base station to transmit information indicating the position of said gap and a duration of said gap to the first UE as part of said first grant message, as part of being configured to operate the base station to transmit said single UL grant message to the first UE communicating a grant of the scheduled combination of one or more uplink slots and said at least one mini-slot (Yang et al. see para. 0052, 0054, 0217, 0223; the first indication information includes at least one of: uplink (UL) grant, downlink (DL) grant,… time gap information). Thus, the time gap information includes a length of a gap and gap position.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Bhattad et al. and to implement with the feature as taught by Yang et al. to transmit indication information which includes UL grant, DL grant, and time gap information to an UE.
The motivation would be to reduce transmission overhead.
Regarding claim 16, Bhattad eta l. discloses the feature wherein said gap is indicated by indicating positions in a uplink timing structure of slots and mini-slots scheduled for use by the first user equipment (UE) ((Bhattad et al. see fig. 4, steps 400, 401; para. 0075, 0076; UE 115, may receive a PI from the serving base station that identifies a communication gap within the current communications of UE 115.). The gap is indicated by positions in a uplink timing structure of slots and mini-slots.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattad et al. (Pub No.: 2019/0229970) (‘970) in view of Yang et al. (Pub No.: 2019/0364449) as applied to claim 1 or 14 above, and further in view of Bhattad et al. (Pub No.: 2020/0260487) (‘487).
Regarding claim 8, Bhattad et al. (‘970) in view of Yang et al. does not explicitly disclose the feature wherein said gap is indicated by indicating a continuous sequence of slots and mini-slots with the location of the gap in the contiguous slots being indicated in the grant message.
Bhattad et al. (‘487) from the same or similar fields of endeavor discloses the feature wherein said gap is indicated by indicating a continuous sequence of slots and mini-slots with the location of the gap in the contiguous slots being indicated in the grant message (Bhattad et al. ‘487 see fig. 2, gap 206, continuous slots/mini-slots; para. 0126; a first scheduling grant (e.g., the scheduling grants 220, 520, and/or 620) indicating a gap period (e.g., the gap periods 206, 506, and/or 606) within a first scheduled period (e.g., the scheduled periods 202).). The grant message indicates the gap periods within the first scheduled period having continuous sequence of slots/mini-slots.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Bhattad et al. (‘970) in view of Yang et al. and to implement with the feature as taught by Bhattad et al. (‘487) to indicate  gap periods within a sequences of slots/mini-slots
The motivation would be to improve transmission efficiency.

Claim 9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattad et al. (Pub No.: 2019/0229970) (‘970) in view of Bhattad et al. (Pub No.: 2019/0364592) (‘592).
Regarding claims 9, 17, Bhattad et al. (‘970) does not explicitly disclose the feature wherein said granted slots and mini-slots include slots which vary in time and frequency resource; and wherein the 
Bhattad et al. (‘592) from the same or similar fields of endeavor discloses the feature wherein said granted slots and mini-slots include slots which vary in time and frequency resource; and wherein the grant transmitted to the first UE includes information indicating sets of time and frequency resources to which the allocated slots and mini-slot correspond (Bhattad et al. ‘592 see para. 0007, 0120, 0121; In some cases, parameters of the TTIs subject to the multi -TTI grant may vary from a first TTI to a second TTI. In such instances, an indication of the parameters that change from the first TTI to the second TTI may be conveyed via the multi-TTI grant. Resource allocation may stay the same (e.g., using the same time-domain and frequency-domain resources) for some TTIs or may vary (see para. 0121).).   Thus, the resource allocation may be in time-domain and/or frequency domain.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Bhattad et al. (‘970) and to implement with the feature as taught by Bhattad et al. (‘592) wherein TTI(s) may vary in time and frequency resources.
The motivation would be to improve transmission efficiency.

Claims 10, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattad et al. (Pub No.: 2019/0229970) (‘970) in view of Kong et al. (Pub No.: 2019/0124571).
Regarding claims 10, 18, Bhattad et al. does not explicitly disclose the feature for receiving a signal from said first UE indicating that the first UE does not need at least some of the granted uplink slots or mini-slots.
Kong et al. from the same or similar fields of endeavor discloses the feature receiving a signal from said first UE indicating that the first UE does not need at least some of the granted uplink slots or mini-slots (Kong et al. see para. 0011).  

The motivation would be to improve network resources.
Regarding claim 11, Kong et al. discloses the feature wherein receiving a signal from said first UE indicating that the first UE does not need at least some of the granted uplink slots or mini-slots includes: receiving a null buffer status report from said first UE in one of said granted UL slots or mini-slots (Kong et al. see para. 0011).   
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Bhattad et al. and to implement with the feature as taught by Kong et al. to stop excessive resource allocation based on BSR.
The motivation would be to improve network resources.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattad et al. (Pub No.: 2019/0229970) (‘970) in view of Kong et al. (Pub No.: 2019/0124571) as applied to claim 1 above, and further in view of Koskela et al. (Pub No.: 2013/0064103).
Regarding claim 12, Bhattad et al. in view of Kong et al. does not explicitly disclose the feature wherein receiving a signal from said first UE indicating that the first UE does not need at least some of the granted uplink slots or mini-slots includes: receiving a message in licensed spectrum from said first UE in licensed spectrum indicating that said first UE does not need at least some of the granted uplink slots or mini-slots.
Koskela et al. from the same or similar fields of endeavor discloses the feature wherein receiving a signal from said first UE indicating that the first UE does not need at least some of the granted uplink slots or mini-slots includes: receiving a message in licensed spectrum from said first UE in licensed 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Bhattad et al. in view of Kong et al. and to implement with the feature as taught by Koskela et al. transmit BSR via both a licensed and an unlicensed spectrum.
The motivation would be to provide transmission reliability.

Claims 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattad et al. (Pub No.: 2019/0229970) (‘970) in view of Kong et al. (Pub No.: 2019/0124571) as applied to claim 1 or 14 above, and further in view of Kim et al. (Pub No.: 2010/0091728).
Regarding claims 13, 19, Bhattad et al. in view of Kong et al. does not explicitly disclose the feature for re-allocating resources which were previously granted to the first UE but are no longer needed by the first UE, to a second UE.
Kim et al. from the same or similar fields of endeavor discloses the feature for re-allocating resources which were previously granted to the first UE but are no longer needed by the first UE, to a second UE (Kim et al. see para. 0034; retrieve a pre-allocated uplink radio resource according to a state of using an uplink radio resource in a first mobile terminal; retrieving a pre-allocated uplink radio resource temporally if it is necessary to retrieve the radio resource and allocating the retrieved uplink radio resource to a second mobile terminal).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Bhattad et al. in view of Kong et al. and to 
The motivation would be to improve resources utilization.

Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu et al. (Pub No.: 2021/0136753) and Babaei et al. (Pub No.: 2019/0053206) are show systems which considered pertinent to the claimed invention.
Liu et al. discloses embodiments of the disclosure provide a method and device for indicating time domain resource allocation. The method comprises: determining time information of a resource region based on numerology information of the resource region, the resource region being allocated for transmitting data to a terminal device; and transmitting the time information to the terminal device to enable the terminal device to receive the data on the resource region.
Babaei et al. discloses a wireless device receives a downlink grant for reception of a transport block associated with a first downlink hybrid automatic repeat request (HARQ) process of a cell. A downlink HARQ round-trip-time timer of the first downlink HARQ process of the cell is started in response to receiving the downlink grant. The starting the downlink HARQ round-trip-time timer increases a number of running downlink HARQ round-trip-time timers of downlink HARQ processes of the cell to a first number. Monitoring of a control channel for the cell is stopped in response to the first number being equal to a second number.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464